The parties to the above appeal filed the following stipulation:
"It is hereby stipulated and agreed between the plaintiff in error and the defendants in error that the judgment of the trial court in the above-styled cause be in all things affirmed except that said judgment is hereby modified so as to fix the amount of taxes, penalties, interest, and costs paid by plaintiff in error on the real property involved in this action at $535, for which sum plaintiff in error is hereby *Page 229 
decreed a lien upon said real estate. Dated this 19th day of February, 1932."
We have examined the record and find that the modification referred to in the above stipulation has reference to the lien for taxes, penalties, and interest adjudged by the district court to be paid by the defendants in error, and that the stipulation herein fixes such charges in a definite sum, while the judgment of the district court failed to set forth the specific sum due thereon. The modification extending to an allowance of $535 for taxes, penalties, interest, and costs, and fixing a lien on said property for the payment of said sum is approved, and a lien is fixed on said property to secure payment of said sum, and judgment, with said modification, is affirmed.
CULLISON, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, RILEY, HEFNER, and SWINDALL, JJ., absent.